Morton, J.
This was a complaint charging that the defendant did by means of a certain letter-head represent himself to be an attorney and counsellor at law and lawfully qualified to practise in the courts of this Commonwealth, he not having been admitted to practise as an attorney and counsellor at law in accordance with the provisions of E. L. c. 165. The defendant was found guilty at the trial in the Superior Court, to which he had appealed from the finding against him in the Municipal Court, where the complaint was brought, and the case is here on exceptions by the defendant to the refusal of the presiding judge to give certain rulings that were asked for. Ho fault is found with the instructions in other respects, and they are spoken of in the bill of exceptions as “ proper,” except in regard to the matters complained of.
The complaint is brought under E. L. c. 165, § 45. At the trial the defendant admitted “ that he was not an attorney at law duly qualified to practise in the Commonwealth of Massachusetts.” The Commonwealth introduced evidence tending to show the use by the defendant in.his business correspondence of a letter-head identical with that set forth in the complaint except that the letter-head in the complaint had a comma after the surname Hadlock, and that introduced in evidence had no such comma. The defendant contended that this constituted a variance and asked the judge so to rule, which the judge refused to do. The contention of the defendant is that without the comma the words “ attorney and counsellor at law” which follow the name “ Harvey D. Hadlock ” would naturally refer to that and not to the defendant’s name which is at the top. If the presence or absence of a comma at the place indicated would conclusively determine the construction of that part of the letterhead, and show that in one case the words “ attorney and counsellor at law ” referred to the defendant and in the other to Harvey D. Hadlock, then the instruction requested was correct and should have been given. But no such conclusive effect- can be given to the presence or absence of the comma. “ Punctuation,” as was said in Ewing v. Burnet, 11 Pet. 41, 54, “ is a most *461fallible standard by which to interpret a writing.” It may be disregarded entirely, or it may be resorted to as an aid in construction. Commonwealth v. Kelley, 177 Mass. 221. It is at most only an aid in construction. In the present case, taking the letter-head as a whole, it was competent for the jury to find that the defendant intended to and did represent himself thereby to be an attorney and counsellor at law lawfully qualified to practise in the courts of this Commonwealth, and that the words “ Attorney and Counsellor at Law, Boston, U. S. A.,” referred to himself and not to Harvey D. Hadlock, who was described as “ The Hon. Judge Harvey D. Hadlock,” and to whom the words “ attorney and counsellor at law ” might therefore have seemed to be inapplicable. The jury were warranted in finding that the whole scope and purpose of the letter-head was to advertise that as a counsellor and attorney at law the defendant was doing a law and collection business, and that, by reason of his experience, and past and present connections, he possessed especial qualifications and advantages for attending to the same.
It follows from what we have said that the instructions requested were rightly refused.

Exceptions overruled.